FILED
                            NOT FOR PUBLICATION                              JAN 25 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-50225

               Plaintiff - Appellee,             D.C. No. 3:10-cr-07000-AJB

 v.
                                                 MEMORANDUM*
SALVADOR DE JESUS SANCHEZ
MIRANDA, a.k.a. Salvador Jesus
Sanchez,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Southern District of California
                    Anthony J. Battaglia, District Judge, Presiding

                            Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Salvador De Jesus Sanchez Miranda appeals from the revocation of

supervised release and the time-served sentence imposed upon revocation.

Pursuant to Anders v. California, 386 U.S. 738 (1967), Sanchez Miranda’s counsel

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
has filed a brief stating that there are no grounds for relief, along with a motion to

withdraw as counsel of record.

      Because Sanchez Miranda has fully served his sentence and is not subject to

a term of supervised released, we dismiss this appeal as moot. See Spencer v.

Kemna, 523 U.S. 1, 14 (1998); United States v. Palomba, 182 F.3d 1121, 1123 (9th

Cir. 1999).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                           2                                     15-50225